DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/11/2019, 5/12/2020, and 1/5/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 4/11/2019.  These drawings are acceptable.
Claim Objections
Claims 1-8 are objected to because of the following informalities:  Claim 1 recites “A negative electrode active material comprising…”.  Please place a colon after “comprising”.  Claim 7 recites “A lithium secondary battery which comprises”.  Please correct the line to –A lithium secondary battery comprising:--.  Appropriate correction is required.
Other claims are also objected for depending on objected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al., US 20080113264 (hereinafter, Inagaki; as cited on the IDS), in view of Yamamoto et al., US 20130244114 (hereinafter, Yamamoto).
As to Claim 1:
	Inagaki discloses a negative electrode active material (see “… a negative electrode… Li2TiO3…”, Abstract) comprising:
lithium titanium oxide particles, wherein the lithium titanium oxide particles have a Na content of 0.01 to 5wt% (specifically, 0.011 wt% in example 17), a K content of 0.01 to 5wt% (specifically, 0.108 wt% in example 3) (see “… sodium hydroxide… Na source… potassium hydroxide… as a K source…”, [0053]); Table 1) and a crystallite size of preferably 80.1 nm [0066], and the lithium titanium oxide is represented by the following Chemical Formula 1:
Li2TiO3 (w = 0).
	However, Inagaki dose not disclose the same crystallite size range.
	In the same field of endeavor, Yamamoto also discloses a lithium titanate particles for a negative electrode active substance (Abstract) similar to that of Inagaki.  Yamamoto further discloses that the crystallite size can be between 80 to 300 nm [0134], which can prevent resulting particles from deteriorating in output characteristic (high-efficiency discharge capacity retention rate) [0134, 0137].
	It would have been obvious to a person skilled in the art at the time of the invention to incorporate the crystallite size range as taught by Yamamoto to the lithium titanate of Inagaki as the negative active material with the taught crystallite range can prevent resulting particles from deteriorating in output characteristic (high-efficiency discharge capacity retention rate) [0134, 0137].
As to Claim 2:

	Even though Inagaki does not specifically disclose the particle is primary particle, it is noted that Inagaki also teaches that the particles of positive electrode active material are primary particles and they are formed of the same size (100 nm to 1 micrometer) as the anode particle.  
	Thus, it would have been obvious to a person skilled in the art at the time of the invention to incorporate particles made of primary particles as Inagaki teaches that the particles of positive electrode active material are primary particles and they are formed of the same size (100 nm to 1 micrometer) as the anode particle.  
As to Claim 3:
	Inagaki discloses that the specific surface area of the lithium titanium composite oxide can be between 5 to 50 m2/g [0069].
	Even though Inagaki does not disclose the claimed range, Inagaki does disclose a range that overlaps the claimed range.
	Thus, it would have been obvious to a person skilled in the art at the time of the invention to modify the claimed range as to achieve the claimed range as Inagaki teaches that the surface area needs to be high enough to ensure sufficient site for absorbing and releasing lithium ions while low enough to facilitate handling the composite from the viewpoint of industrial production.
	Additionally, it would have been obvious to a skilled artisan to adjust the surface area range of Inagaki to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re 
As to Claim 5:
	Inagaki discloses the lithium titanium oxide is Li2TiO3 and Li4Ti5O12 [0021, 0025, 0036, 0057].
As to Claim 6:
	Inagaki discloses a negative electrode conductive material such as acetylene black, carbon black, graphite [0045, 0077].
As to Claim 7:
	Inagaki discloses lithium secondary battery (see “… nonaqueous electrolyte battery… lithium titanium composite…”, Abstract) comprising:
a positive electrode comprising a positive electrode active material (see “a positive electrode active material… positive electrode 3 has a positive electrode collector 3a…”, [0006, 0041, 0096], Fig. 2),
a negative electrode comprising a negative electrode active material (see “negative electrode 4 has a negative electrode collector 4a… active material…”, [0041, 0045], Fig. 2), 
a separator interposed between the positive electrode and the negative electrode, and an electrolyte (see “… separator 5 sandwiched therebetween… nonaqueous electrolyte… the separator…”, [0041, 0043], Fig. 2),
wherein the negative electrode active material is the negative electrode active material as defined in any one of claim 1 (see Claim 1 above).
As to Claim 8:
	Inagaki discloses a negative electrode conductive material such as acetylene black, carbon black, graphite ([0045, 0077] – note that the active material can consist at least one of the list of Claim 6).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Inagaki in view of Yamamoto, as applied to Claim 2 above, in view of Kawakami et al., US 20090162750.
	Inagaki does not disclose the lithium titanium oxide particles are secondary particles.
	In the same field of endeavor, Kawakami also discloses a lithium oxide as the active material (Abstract, [0224]) similar to that of Inagaki.  Kawakami also discloses that active material can be formed secondary particles formed by aggregation of the primary particles where the average particle size of the secondary particles can be 10 micrometer or less ([0227, 0228, 0264], Fig. 1A-2D), which can contribute to higher thermodynamic stability [0216] and increasing the rate of lithium discharging reaction [0219].
	Regarding the surface area, Inagaki does teach that surface rea of lithium titanium composite oxide can be between 5 to 50 m2/g [0069].  Even though Inagaki does not disclose the claimed range, Inagaki does disclose a range that overlaps the claimed range.
	It would have been obvious to a person skilled in the art at the time of the invention to incorporate the lithium titanium oxide particles of Inagaki as secondary particles formed by aggregation of the primary particles as taught by Kawakami as it can contribute to higher thermodynamic stability [0216] and increasing the rate of lithium discharging reaction [0219].  Furthermore, it would have been obvious to modify the claimed range as to achieve the claimed range as Inagaki teaches that the surface area needs to be high enough to ensure sufficient site for absorbing and releasing lithium ions while low enough to facilitate handling the composite from the viewpoint of industrial production.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723